DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group/Invention I (an ophthalmic device – claims 1-16) in the reply filed on 08 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Applicant’s election of System – Species B (embodied in Figures 3A-3C - semi-toroidal-shaped extraocular device shaped to be mounted on the sclera) in the reply filed on 08 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 2-5 and 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention and embodiment/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 July 2021.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 1, 9-13, 15, and 16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,076,408 B2 and claims 1-3 and 8 of U.S. Patent No. 10,820,987 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1, 9-13, 15, and 16 of the application and claims 1 and 2 of U.S. Patent No. 10,076,408 B2 and claims 1-3 and 8 of U.S. Patent No. 10,820,987 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1 and 2 of U.S. Patent No. 10,076,408 B2 and 10,820,987 B2 is in effect a “species” of the “generic” invention of claims 1, 9-13, 15, and 16. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 9-13, 15, and 16 of the application are anticipated by claims 1 and 2 of U.S. Patent No. 10,076,408 B2 and claims 1-3 and 8 of U.S. Patent No. 10,820,987 B2, it is not patentably distinct from claims 1 and 2 of U.S. Patent No. 10,076,408 B2 and claims 1-3 and 8 of U.S. Patent No. 10,820,987 B2.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 6-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US PG Pub No. 2016/0113760 A1) in view of Tai et al. (US PG Pub No. 2014/0058506 A1; cited in Applicant’s IDS).
Conrad ‘760 discloses an ophthalmic device comprising: 
an accommodating (Abstract) intraocular lens (Figure 4 – intraocular lens 410; Figures 5A-5F- intraocular lens 500) shaped to be implantable in an eye, the accommodating intraocular device comprising: 
a wireless receiver (receiver 442 and/or receiver 470 – see [0035], [0079], [0087], and [0094]); and 
an accommodation actuator ([0032], [0101]) configured to receive power from the wireless receiver and to change an optical power of the accommodating intraocular device (Figure 4; [0032], [0101]); and 
a remote device (Figure 4 - device 480) separate from the accommodating intraocular device and shaped to be removably mountable to portion of the eye disposed outside of a bulb of the eye ([0090] and [0094]), the remote device comprising: 
a power source ([0088] and [0094]); and 
a wireless transmitter (transmitter 488) operatively coupled to the power source and configured to wirelessly transmit power from the power source to the wireless receiver of the accommodating intraocular device (Figure 4 – wireless signal(s) 471; see [0088] and [0094]).
Regarding the “a remote device” as “shaped to be removably mountable to portion of the eye disposed outside of a bulb of the eye”, Conrad ‘760 discloses eyeglasses as an example of placement of the “a remote device”. A person of ordinary skill in the art (at the time of the effective filing date of the claimed invention) would decide on particular positioning (e.g., close Tai et al. ‘506 teach (Figures 1A-1D) an ophthalmic system comprising a remote device (121) comprising a power source (capacitors – [0086]) and a wireless transmitter (128) and a physically separated intraocular lens (112) comprising a battery (capacitors – [0086]) and a wireless receiver (126), wherein the remote device is positioned in eyeglasses (Figures 2 and 3) or wherein the remote device is shaped to be removably mountable to portion of the eye disposed outside of a bulb of the eye (Figures 1B and 1C), in order to wirelessly couple the remote device to the intraocular lens to non-invasively recharge (power) the battery of the intraocular lens (Abstract; [0033]; [0086]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an ophthalmic system comprising a remote device comprising a power source and a wireless transmitter and a physically separated intraocular lens comprising a battery and a wireless receiver, wherein the remote device is shaped to be removably mountable to portion of the eye disposed outside of a bulb of the eye, as taught by Tai et al. ‘506, with the ophthalmic system of Conrad ‘760, in order to wirelessly couple the remote device to the intraocular lens to non-invasively recharge (power) the battery of the intraocular lens.
Regarding claim 6, Conrad ‘760 in view of Tai et al. ‘506 teaches wherein the remote device is semi-toroidally shaped to conformably contact and be removably mounted to a portion of the eye outside a fibrous tunic of the eye (a section of the embodiment of Figure 1C Tai et al. ‘506 is semi-toroidally shaped, to conform to either the periocular space or to a surface of bulb of the eye).
Further, looking to Applicants’ specification, there is no criticality in the use of a “semi-toroidally shaped” remote device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the “remote device” of Conrad ‘760 in view of Tai et al. ‘506 to have a semi-toroidal shape because the Applicant has not disclosed that shaping a “remote device” to have a semi-toroidal shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicants’ invention to perform equally well with variations of the general shape of the “remote device” (e.g., annular band; a circular patch; a semi-toroidal shape; etc.), because any of said variations would have equally permitted placing the remote device on the eye (and conformably contacting and be removably mounted to a portion of the eye) and in proximity to intraocular device.
Regarding claim 7, Conrad ‘760 in view of Tai et al. ‘506 teaches wherein the remote device is shaped to be implanted under conjunctiva of the eye and contact a portion of sclera of the eye when the remote device is implanted under the conjunctiva (see Figure 1C of Tai et al. ‘506). Further, the embodiments of Figure 1B and Figure 1C of Tai et al. ‘506 are shaped and capable of contacting “a portion of sclera of the eye when the remote device is implanted under the conjunctiva”.
Regarding claim 8, Conrad ‘760 in view of Tai et al. ‘506 teaches wherein the wireless transmitter encircles a periphery of a housing of the remote device (Conrad ‘760 - Figure 5A Tai et al. ‘506 - Figures 1A-1C - transmitter 128 encircles a periphery of a housing of the remote device 121).
Regarding claim 9, Conrad ‘760 in view of Tai et al. ‘506 teaches further comprising a sensor (Conrad ‘760 – Figure 4 – accommodating sensor 463) configured to detect biological accommodation signals of the eye and to generate accommodation control signals representative of the biological accommodation signals (Conrad ‘760 – [0083], [0084], [0088], [0091], [0092], [0093]).
Regarding claim 10, Conrad ‘760 in view of Tai et al. ‘506 teaches wherein the accommodating intraocular device further comprises an intraocular controller (Conrad ‘760 – Figure 4 – controller 450) operatively coupled to the wireless receiver, the sensor, and the accommodation actuator, the intraocular controller including logic that when executed by the intraocular controller causes the ophthalmic system to perform operations including: driving the accommodation actuator to change the optical power of the accommodating intraocular device based on the accommodation control signals (Conrad ‘760 – [0083], [0084], [0088], [0091], [0092], [0093]).
Regarding claim 13, Conrad ‘760 in view of Tai et al. ‘506 teaches wherein the accommodating intraocular device further comprises an intraocular power source configured to receive power from the wireless receiver and to provide electrical power to the accommodation actuator (Conrad ‘760 – Figure 4 - intraocular power source 440).
Regarding claim 14, Conrad ‘760 in view of Tai et al. ‘506 teaches wherein the intraocular power source comprises one or more capacitors (Conrad ‘760 – [0080]; Tai et al. ‘506 – [0086]).
10.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US PG Pub No. 2016/0113760 A1) in view of Tai et al. (US PG Pub No. 2014/0058506 A1; cited in Applicant’s IDS), as applied to claim 9 above, and further in view of Roholt (US PG Pub No. 2013/0184815 A1). 
Regarding claim 11, Conrad ‘760 in view of Tai et al. ‘506 discloses the invention as claimed, except for particularly disclosing wherein the sensor is disposed on the remote device. However, this is already known in the art. For example, Roholt ‘815 discloses an ophthalmic system comprising:
an accommodating intraocular lens (15) – see [0013]; [0028]; [0031]; [0033]; [0034]; [0046], the aIOL including:
a dynamic optic (15) to provide dynamic accommodation to an eye (Abstract; [0029]; [0030]; [0031]; [0036]; [0038]);
a wireless receiver (any of the components and/or circuits of first control logic (42) and/or battery (44); see paragraphs [0029], [0042], and [0037]);
an accommodation actuator/controller (42) to control actuation of the dynamic optic (Abstract; [0015]; [0037]; [0042]);
a battery (44); and
a remote device (46) including:
a wireless transmitter (50); 
a power source (44); and

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an ophthalmic system comprising a remote device including a sensor disposed on the remote device, as taught by Roholt ‘815, with the ophthalmic system of Conrad ‘760 in view of Tai et al. ‘506, in order to detect attempted accommodation by the eye.
Regarding claim 12, Roholt ‘815 teaches wherein the remote device further comprises a controller (52) operatively coupled to the sensor, the power source, and the wireless transmitter and including logic that when executed by the controller causes the ophthalmic system to perform operations including: transmitting, with the wireless transmitter, the accommodation control signals for receipt by the wireless receiver (Abstract; [0029]; [0030]; [0031]; [0036]; [0037]; [0038]; [0042]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of wherein the remote device further comprises a controller operatively coupled to the sensor, the power source, and the wireless transmitter and including logic that when executed by the controller causes the ophthalmic system to perform operations, as taught by Roholt ‘815, with the ophthalmic system of Conrad ‘760 in view of Tai et al. ‘506, in order to transmit, with the wireless transmitter, the accommodation control signals for receipt by the wireless receiver.

11.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US PG Pub No. 2016/0113760 A1) in view of Tai et al. (US PG Pub No. 2014/0058506 A1; cited in Applicant’s IDS), as applied to claim 9 above, and further in view of Roholt (US PG Pub No. 2013/0184815 A1).
Regarding claim 15 and claim 16, Conrad ‘760 in view of Tai et al. ‘506 discloses the invention as claimed, except for particularly disclosing wherein the accommodation control signals include a signal based on a position of ciliary muscles of the eye or wherein the accommodation control signals include a signal based on electrical activity of ciliary muscles of the eye. However, this is already known in the art. For example, Roholt ‘815 discloses wherein the accommodation control signals include a signal based on a position of ciliary muscles of the eye (Abstract; [0029]; [0030]; [0031]; [0036]; [0038]) or wherein the accommodation control signals include a signal based on electrical activity of ciliary muscles of the eye (Abstract; [0029]; [0030]; [0031]; [0036]; [0038]) in order to detect attempted accommodation by the eye (Abstract; [0029]; [0030]; [0031]; [0036]; [0038]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of wherein the accommodation control signals include a signal based on a position of ciliary muscles of the eye or wherein the accommodation control signals include a signal based on electrical activity of ciliary muscles of the eye, as taught by Roholt ‘815, with the ophthalmic system of Conrad ‘760 in view of Tai et al. ‘506, in order to detect attempted accommodation by the eye.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774